Dismissed and Opinion Filed July 10, 2014




                                             S
                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01456-CV

                          JUDY HARALSON EDWARDS, Appellant
                                        V.
                             JAMES O. EDWARDS, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-05457-C

                              MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                 Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated May 1, 2014, we notified

appellant the time for filing her brief had expired. We directed appellant to file both her brief

and an extension motion within ten days. We cautioned appellant that failure to file a brief and

an extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, an extension motion, or otherwise corresponded with the Court

regarding the status of appellant’s brief.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




131456F.P05                                          /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JUDY HARALSON EDWARDS, Appellant                   On Appeal from the County Court at Law
                                                   No. 3, Dallas County, Texas
No. 05-13-01456-CV        V.                       Trial Court Cause No. CC-13-05457-C.
                                                   Opinion delivered by Chief Justice Wright.
JAMES O. EDWARDS, Appellee                         Justices Lang-Miers and Brown
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee JAMES O. EDWARDS recover his costs of this appeal
from appellant JUDY HARALSON EDWARDS.


Judgment entered July 10, 2014




                                             –3–